Filed 9/22/20 In re L.S. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 In re L.S., a Person Coming Under the Juvenile
 Court Law.

 THE PEOPLE,                                                                                 F079650

           Plaintiff and Respondent,                                        (Super. Ct. No. 17CEJ600626-2)

                    v.
                                                                                          OPINION
 L.S.,

           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Fresno County. W. Kent
Hamlin, Judge.
         Joseph M. Ahart, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Julie A. Hokans and Tracy Yao,
Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                    INTRODUCTION
       Following a contested hearing, the juvenile court found true that appellant 1 had
committed second degree robbery (Pen. Code, § 211). Appellant was continued as a
ward of the court. His maximum period of confinement was set at five years four
months, which consisted of five years for the robbery, and four months for a prior
misdemeanor for which appellant was on probation. That probation was revoked, and
probation was reinstated. Appellant was remanded into custody.
       Appellant argues that the true finding regarding robbery must be set aside because
it was based on insufficient evidence. He also claims that his counsel rendered
ineffective assistance during the contested hearing. Finally, he asserts that the juvenile
court erred when it denied his motion to set aside the true finding based on alleged new
evidence. We reject appellant’s arguments and affirm the juvenile court’s orders from
which appellant appealed.
                                     BACKGROUND
       We summarize the material facts from the contested juvenile hearing. We provide
additional facts later in this opinion when relevant to issues raised.
I.     The Contested Hearing Involved Two Juveniles.
       Appellant’s hearing involved a second juvenile, T.M. The prosecution asserted
that T.M. and appellant had both robbed the victim. After the close of evidence, the
prosecutor argued that T.M. had been the perpetrator of the robbery, and appellant had
aided and abetted T.M. in taking earrings from the victim. The juvenile court, however,
ultimately concluded that reasonable doubt existed whether T.M. had participated in this
robbery. The court dismissed the robbery charge against T.M.




1      During the pendency of this juvenile proceeding, appellant reached the age of
majority.


                                              2.
       Despite reasonable doubt existing as to T.M.’s participation in this crime, the
juvenile court found beyond any reasonable doubt that appellant had aided and abetted in
this robbery. The court sustained the petition against appellant.
II.    The Robbery.
       The robbery occurred in February 2019 in Fresno, California. The victim was 16
years old. He was walking home alone after school when he was approached by two
males. This encounter occurred on the sidewalk of a busy street near a Walmart. A
number of students were walking in the area. The victim had never before seen the two
suspects.
       The two suspects initially walked past the victim before they both turned back and
approached him. The suspects asked the victim if he had any “weed.” When the victim
said he did not, one of the suspects complimented the victim about his pants. Both
suspects walked closer to the victim. The first suspect told the victim to take off his
pants, and he told the victim to hand over his pants, along with his cell phone and
earrings.2 When making that request, the first suspect placed his hands inside his pocket.
When the victim said he would not hand over his property, one of the suspects said,
“You’re not running.” The first suspect then told the victim to just hand over his
earrings. The victim testified that, when he was told to hand over his earrings, he was
“nervous and scared at the same time.” The victim was nervous that the first suspect had
a gun or knife in his pocket. On cross-examination, the victim confirmed that the first
suspect never pulled out a knife, and that suspect’s hands stayed inside his pocket.
       The two suspects flanked the victim when this encounter occurred. Because of
this, and because he was standing near a fence and a bush and carrying his backpack, the




2      When asking for the earrings, the suspect referred to them as “cookies.” The
victim testified that this term meant “earrings.”


                                             3.
victim felt like he could not run away. The victim, however, testified that at one point,
the two suspects backed away from him a little to let a woman pass them on the sidewalk.
       The victim testified that he had realized the two suspects were not “letting [him]
alone,” and they would not stop asking for his earrings. The victim said he handed over
his earrings because they were less expensive compared to his pants or cell phone. He
admitted on cross-examination that the first suspect was not aggressive towards him
when asking for his property. Instead, the first suspect used a “normal” voice. He also
admitted that, other than the positioning of the two suspects and the first suspect having
his hands in his pocket, the two suspects were not aggressive towards him.
       After the victim handed over his earrings, the two suspects walked away together
in the direction of the Walmart.
III.   The Victim’s Younger Brother Observed Part Of The Robbery.
       The victim’s younger brother was in the area, and he observed part of the robbery.
He saw two suspects walking towards the victim, and the suspects stopped him.
According to the brother, the two suspects were “[v]ery close” to the victim when they
spoke to him, and they stood on either side of him.
       The brother saw the two suspects walk away from the victim. They walked
towards the Walmart and in his (the brother’s) direction. According to the brother, the
two suspects walked past him and one of them said, “Let’s strip this kid too.” However,
they continued walking past the brother without incident.
IV.    Earrings Are Recovered In Appellant’s Possession.
       After this robbery took place, the victim’s mother recorded video of the two
robbery suspects. She had picked up both the victim and his brother in her vehicle, and
the victim had reported the theft to her. They drove to the Walmart parking lot, and the




                                             4.
victim spotted the two suspects. When the mother made the recording, the two suspects
were standing with a third male.3
      Later that day, the victim provided this video to police, and the victim identified
the two robbery suspects in the video. Police captured still images from the video. At
the juvenile hearing, two such photographs, People’s exhibits 2 and 3, were moved into
evidence.
      Based on those images, police were able to identify the robbery suspects as T.M.
and appellant, who lived together in a group home.4 The day after this robbery, an
officer located T.M. and appellant, and the officer took them into custody. At that time,
appellant was wearing “gold nugget, circular, round earrings,” which the officer
recovered. T.M. was not wearing any earrings. The officer personally took a photograph
of the recovered earrings. That photograph, defense exhibit N, was moved into evidence.
In addition, the officer had a CSI technician photograph the same earrings. Those
photographs, People’s exhibits 4-A and 4-B, were shown at the hearing, and People’s
exhibit 4-A was moved into evidence.
V.    The Evidence Was In Dispute Regarding The Identity Of The First Suspect
      And Whether The Victim’s Earrings Had Been Recovered From Appellant.
      The juvenile court received certain conflicting evidence. First, the identity of the
robbery suspects was called into question. After police identified appellant and T.M.
from the video, photographic lineups were created for the victim to view. Before viewing
the lineups, the victim reviewed the video of the suspects. The victim believed that

3      The victim testified that he could not remember how much time had passed after
the robbery until he and his brother were picked up by their mother.
4      On the day in question, a staff member had driven T.M., appellant, and a third
resident of the group home to a medical clinic near the Walmart. At some point, both
appellant and T.M. had left the clinic together. They were gone for no more than 10
minutes. When appellant and T.M. went back to the group home that day, a staff member
searched them but nothing was found after they were told to “empty their pockets and
take off their shoes.”


                                            5.
appellant was in one lineup (which he was, and the victim focused on him), but the victim
was not sure so he did not want to identify him. In the other lineup, the victim was
unable to identify T.M. at all.
       In court, the victim identified both appellant and T.M. as the two suspects who had
robbed him. The victim, however, admitted that his identifications were based primarily
on the clothes and hoodies which the suspects had worn, and which were seen in the
video his mother had taken. In court, the victim’s brother also identified appellant and
T.M. as the two robbery suspects.
       According to the victim’s testimony, and corroborated by the still images,
appellant and T.M. had been wearing all black clothing on the day of this robbery. They
both wore black sweatshirts. T.M. had white lettering on his left sleeve, and he wore a
“do-rag” on his head, with his hoodie over the do-rag. When T.M. was taken into
custody, he was wearing the same black hooded sweatshirt that is seen in the cell phone
video. In appellant’s room, the officer located a “black sweatshirt with white writing”
that the officer recognized from the cell phone video that appellant had been wearing on
the day of this robbery.5
       The disputed identity arose because of a belt buckle. The victim had informed
police that the first suspect had been wearing a distinctive “M-shaped” belt buckle when
the robbery occurred. In court, the victim identified T.M. as the suspect who had worn
that distinctive belt buckle during the robbery. However, in the images taken of T.M. and
appellant (People’s exhibits 2 & 3) just after this robbery, neither T.M. nor appellant are
seen wearing a distinctive belt buckle with an “M” on it. Further, it was impossible to
discern whether the unidentified third male in those photographs was wearing such a belt
buckle. Police made no attempt to investigate the identity of that third male. Finally,



5      The officer found nothing of evidentiary value in T.M.’s room.


                                             6.
when police took appellant and T.M. into custody, they were not wearing such a belt
buckle, and such a buckle was not located when their rooms were searched.6
       The juvenile court also heard some conflicting testimony about whether or not the
earrings recovered from appellant had been the same earrings taken from the victim.
Shortly after recovering the earrings from appellant, the officer sent an e-mail to the
victim. Attached to that e-mail was a photograph (defense exhibit N), which showed the
recovered earrings. The officer called the victim by telephone and asked him if the
earrings shown in that photograph were the ones which had been stolen from him. The
victim told the officer that the earrings depicted in defense exhibit N were his stolen
earrings.
       At the hearing, the victim testified on direct examination that the earrings seen in
People’s exhibit 4-A (taken by the CSI technician) were his stolen earrings. However, he
indicated that, based on the light in the photograph, it appeared like these earrings could
have diamonds on them, and he reiterated that his stolen earrings did not have diamonds.
The victim testified that appellant had been wearing earrings when this robbery occurred.
According to the victim, appellant’s earrings appeared to have had small diamonds on
them.7 The juvenile court directly asked the victim to clarify if the earrings in People’s
exhibit 4-A were his stolen earrings, and the victim confirmed that those earrings were
the ones which had been taken from him.
       On cross-examination, however, the victim agreed that, based on the light in the
photograph, the earrings in People’s exhibit 4-A looked like they could have diamonds
because of “how they shine.” The victim was then shown defense exhibit N. The victim


6       Because T.M. was not seen wearing that distinctive belt buckle mere minutes after
this robbery, the juvenile court concluded that the prosecution had failed to establish
beyond a reasonable doubt that T.M. had participated in this robbery.
7      The victim testified that he could not remember if T.M. had been wearing earrings
during the robbery because T.M. “had a hoodie on.”


                                             7.
agreed on cross-examination that the earrings depicted in defense exhibit N were not his
stolen earrings but, instead, looked like the earrings which appellant had been wearing
during the robbery.8
       In court, the victim’s brother was shown People’s exhibit 4-A. The brother
testified that the earrings in that photograph belonged to the victim. However, when
shown defense exhibit N, the brother testified that the earrings in that photograph were
different from the earrings in People’s exhibit 4-A. According to the brother, the earrings
in defense exhibit N did not show the earrings which the victim had worn during this
robbery.9
       In finding true the robbery allegation against appellant, the juvenile court indicated
that it was irrelevant that the victim had been unable to identify his earrings in each of the
photographs. Instead, the officer had made it clear that the same earrings were in each of
the photographs. The court noted that it was reasonable for the victim to say they were
different earrings because the photographs were taken at “different angles, different
illumination, so they look different, but they are the same earrings.” The court also
commented that police had not located another pair of earrings during the search “so
clearly we have [appellant] the day after the robbery wearing the earrings taken from the
victim.”




8      As a reminder, the officer who recovered the earrings from appellant personally
took a photograph of those earrings, which was defense exhibit N. The officer had sent
that same photograph to the victim via e-mail. The victim had informed the officer that
the earrings in that photograph were the ones which had been taken from him.
9     As noted by appellant in his opening brief, the earrings recovered from appellant
were never shown to the victim in court or admitted into evidence.


                                              8.
                                       DISCUSSION
I.     Substantial Evidence Supports The Juvenile Court’s True Finding.
       Appellant argues that the juvenile court violated his due process rights by finding
that he committed robbery. He contends insufficient evidence supports the court’s true
finding.
       A.     Standard of review.
       “In a challenge to the sufficiency of the evidence to support a jurisdictional
finding, the issue is whether there is evidence, contradicted or uncontradicted, to support
the finding. In making that determination, the reviewing court reviews the record in the
light most favorable to the challenged order, resolving conflicts in the evidence in favor
of that order, and giving the evidence reasonable inferences. Weighing evidence,
assessing credibility, and resolving conflicts in evidence and in the inferences to be
drawn from evidence are the domain of the trial court, not the reviewing court. Evidence
from a single witness, even a party, can be sufficient to support the trial court’s findings.
[Citations.]” (In re Alexis E. (2009) 171 Cal.App.4th 438, 450–451.) We must affirm the
juvenile court’s order if we find “evidence that is reasonable, credible, and of solid
value—from which a reasonable trier of fact could have made the requisite finding under
the governing standard of proof. [Citations.]” (In re Jerry M. (1997) 59 Cal.App.4th
289, 298.)
       B.     Analysis.
       According to appellant, the evidence was insufficient to substantiate a true finding
for robbery. He contends that the prosecution failed to prove (1) that force or fear was
used to obtain the earrings and (2) that appellant aided and abetted. He maintains that the
trial court’s true finding should be reversed.
       We reject appellant’s assertions. Substantial evidence established that appellant
and the second unidentified suspect intimidated the victim and used fear to commit this



                                                 9.
robbery. Sufficient evidence also demonstrates that appellant aided and abetted the
commission of this crime.
                1.     Substantial evidence established that fear was used to complete
                       this robbery.
          “Robbery is the felonious taking of personal property in the possession of another,
from his person or immediate presence, and against his will, accomplished by means of
force or fear.” (Pen. Code, § 211.) The word “fear” in section 211 refers to two
situations: (1) the fear of an unlawful injury to the person or property of the person
robbed (or of any relative of his or member of his family); or (2) the fear of an immediate
and unlawful injury to the person or property of anyone in the company of the person
robbed at the time of the robbery. (Pen. Code, § 212.)
          To establish that a robbery was committed by means of fear, the prosecution must
present evidence that the victim was in fact afraid, and such fear allowed the crime to be
accomplished. (People v. Montalvo (2019) 36 Cal.App.5th 597, 612.) The fear element
is subjective in nature. (Ibid.) “However, the victim need not explicitly testify that he or
she was afraid of injury where there is evidence from which it can be inferred that the
victim was in fact afraid of injury. [Citation.] ‘The fear is sufficient if it facilitated the
defendant’s taking of the property. Thus, any intimidation, even without threats, may be
sufficient.’ [Citations.] However, given the language of [Penal Code] section 212, the
intimidation must not only produce fear, but the fear must be of the infliction of injury.”
(Ibid.)
          Whether fear exists may be inferred from the circumstances, and it need not be the
result of an express threat or use of a weapon. (People v. Morehead (2011) 191
Cal.App.4th 765, 775.) The victim is not required to resist, and the victim’s fear need not
be extreme. (Ibid.) All that is necessary is that the defendant demonstrates either
conduct, words or circumstances that were reasonably calculated to produce fear. (Ibid.)
Intimidation of the victim is sufficient. (Ibid.)


                                              10.
         In this matter, substantial evidence supports the juvenile court’s conclusion that
appellant and the other unknown suspect intimidated the victim in order to facilitate this
robbery. Upon contacting the victim, the unknown suspect did not ask, but rather told,
the victim to take off his pants, and to hand his pants over along with his cell phone and
earrings. When making that demand, the unknown suspect placed his hands inside his
pocket. When the victim said he would not hand over his property, either appellant or the
unknown suspect said, “You’re not running.” The unknown suspect then told the victim
to just hand over his earrings. The victim testified that, when he was told to hand over
his earrings, he was “nervous and scared at the same time.” The victim was nervous that
the unknown suspect had a gun or knife in his pocket.
         Appellant and the unknown male flanked the victim when this encounter occurred.
Because of this, and because he was standing near a fence and a bush and carrying his
backpack, the victim felt like he could not run away.
         The victim testified that he had realized appellant and the unknown male were not
“letting [him] alone,” and they would not stop asking for his earrings. The victim said he
handed over his earrings because they were less expensive compared to his pants or cell
phone.
         The reasonable inferences drawn from this record demonstrate that appellant and
the unknown suspect intimidated the victim, who was reasonably in fear. The unknown
suspect acted as if he had a weapon in his pocket. Either appellant or the unknown
suspect warned the victim not to run away. The two males flanked the victim. Under
these circumstances, substantial evidence supports the juvenile court’s finding that fear
was used to facilitate this robbery.
         Appellant argues that “no unlawful demand” for the victim’s property occurred.
He contends that the unknown suspect “merely asked” the victim for his earrings, and the
tone used was not angry or aggressive. He asserts it is possible the victim handed over



                                              11.
his earrings only because the unknown suspect did not stop asking for them.10 Appellant
also notes that nothing indicates the victim was in immediate danger of being injured.
This incident occurred in broad daylight on a public sidewalk while a number of students
were walking in the area. At one point, both suspects backed away from the victim to
allow a female to pass. According to appellant, although the victim felt nervous and
scared, neither suspect made any threats or gestures indicating immediate violence.
       Although appellant can point to other possible interpretations of the evidence, we
will not reweigh the evidence, assess credibility, or resolve conflicts in the evidence.
(See In re Alexis E., supra, 171 Cal.App.4th at p. 451.) As the trier of fact, it was the
juvenile court’s domain to determine what inferences to draw from the evidence. (Ibid.)
This record overwhelmingly supports the juvenile court’s conclusion that appellant and
the unknown suspect used fear to facilitate this robbery. Consequently, we will not
disturb the court’s finding.
              2.     Appellant aided and abetted the unidentified perpetrator.
       All persons involved in the commission of a crime, whether they directly commit
the act constituting the offense or aid and abet in its commission, are principals in the
commission of the crime. (Pen. Code, § 31.) “ ‘A person aids and abets the commission
of a crime when he or she, (i) with knowledge of the unlawful purpose of the perpetrator,
(ii) and with the intent or purpose of committing, facilitating or encouraging commission
of the crime, (iii) by act or advice, aids, promotes, encourages or instigates the
commission of the crime.’ [Citation.]” (People v. Delgado (2013) 56 Cal.4th 480, 486,
fn. omitted; see People v. McCoy (2001) 25 Cal.4th 1111, 1118 [explaining accomplice
liability requirements].)




10    Appellant contends that the conduct of the unknown suspect was “more akin” to
panhandling (Pen. Code, § 647, subd. (c)) than to robbery.


                                             12.
       A court may consider certain factors when deciding whether a defendant aided and
abetted a crime: (1) presence at the scene of the crime; (2) companionship; and
(3) conduct before and after the offense. (People v. Campbell (1994) 25 Cal.App.4th
402, 409; In re Lynette G. (1976) 54 Cal.App.3d 1087, 1094.) However, neither mere
presence at the scene of a crime nor knowledge of, but a failure to prevent it, is sufficient
to establish aiding and abetting. (People v. Campbell, supra, 25 Cal.App.4th at p. 409.)
       Here, appellant concedes that, based on his presence and proximity to the victim
while the unknown suspect asked for the earrings, the juvenile court “could reasonably
infer that appellant had knowledge of the male’s desire to persuade [the victim] to give
him his earrings.” Appellant, however, argues that his mere presence did not establish
aiding and abetting. He maintains that he was “merely a passive observer” during this
incident.
       We reject appellant’s various arguments. Appellant and the unknown suspect
initially walked past the victim before they both turned back and approached him. The
suspects initially asked the victim if he had any “weed.” When the victim said he did not
have any, one of the suspects complimented the victim about his pants. Both suspects
then walked closer to the victim. While the unknown suspect directed the victim to
remove his pants, and give them his cell phone and earrings, appellant stood about an
arm’s length away from the victim. The two suspects flanked the victim. The suspects’
concerted action reasonably implies a common purpose. (See People v. Campbell, supra,
25 Cal.App.4th at p. 409; see also In re Juan G. (2003) 112 Cal.App.4th 1, 5 [minor
aided and abetted a robbery when standing “within touching distance” of the victim while
perpetrator demanded money at knifepoint].) The juvenile court could reasonably
conclude that appellant assumed his position near the victim to both intimidate him and
block him from escaping.
       Moreover, after the victim handed over his earrings, appellant and the unknown
suspect walked away together. As they walked past the victim’s younger brother, one of

                                             13.
them said, “Let’s strip this kid too.” That statement is highly suggestive that appellant
and the unknown suspect had held an intent to rob the victim. Finally, the day after this
robbery, appellant was found in possession of the victim’s earrings.
       Sufficient evidence supports the juvenile court’s determination that appellant
aided and abetted in this robbery. The reasonable inferences drawn from the evidence
show that appellant acted with knowledge of the unlawful purpose of the perpetrator,
appellant held an intent to commit, facilitate, or encourage this crime, and he aided or
encouraged this robbery through his actions. (People v. Delgado, supra, 56 Cal.4th at
p. 486.) As such, and based on this record, we must affirm the juvenile court’s order
because reasonable, credible and solid evidence supports the court’s finding that
appellant committed robbery. Accordingly, appellant’s various assertions are without
merit, and this claim fails.
II.    This Record Does Not Demonstrate Ineffective Assistance Of Counsel And
       Any Presumed Error Was Harmless.
       During appellant’s opening statement, his counsel informed the juvenile court that
it would hear from a defense witness and see photographs that would establish appellant
wore either the same or very similar earrings as the stolen ones prior to the date of this
robbery. At the conclusion of the People’s case, however, appellant rested without
presenting any evidence.
       Appellant argues that his counsel rendered prejudicially ineffective assistance
because he failed to present this evidence. He asserts that the juvenile court’s true
finding must be set aside.
       A.     Standard of review.
       Under the federal and state Constitutions, a criminal defendant is entitled to the
effective assistance of counsel. (U.S. Const., 6th Amend.; Cal. Const., art. I, § 15; People
v. Ledesma (1987) 43 Cal.3d 171, 215 (Ledesma).) To prevail on a claim of ineffective
assistance of counsel, a defendant must establish two criteria: (1) that counsel’s


                                             14.
performance fell below an objective standard of reasonable competence and (2) that he
was thereby prejudiced. (Strickland v. Washington (1984) 466 U.S. 668, 687–688
(Strickland).) The defendant has the burden of showing both deficient performance and
resulting prejudice. (People v. Lucas (1995) 12 Cal.4th 415, 436 (Lucas).)
       B.     Analysis.
       Appellant notes that the victim’s testimony was in conflict regarding whether or
not the earrings recovered from appellant were the same earrings which had been taken
from the victim. Appellant asserts that no tactical reason exists for his counsel’s failure
to present additional evidence about the earrings. He further notes that the juvenile court
found the allegation against T.M. not true based on mistaken identity. The court,
however, found the allegation against appellant true because he was in possession of the
allegedly stolen earrings. According to appellant, his counsel’s alleged deficient
performance was prejudicial.
       Respondent contends that, even assuming appellant’s counsel acted unreasonably,
appellant was not prejudiced. Respondent argues that the juvenile court would not have
made a different finding even if this evidence had been introduced.
       We conclude that this record does not demonstrate ineffective assistance of
counsel. In any event, we also determine that any presumed error was harmless.
              1.     This record does not demonstrate ineffective assistance.
       An appellate court is to defer to counsel’s reasonable tactical decisions, and there
is a strong presumption that counsel’s conduct falls within the range of reasonable
professional assistance. (Lucas, supra, 12 Cal.4th at pp. 436–437.) An appellate court
will reverse a conviction “only if the record on appeal affirmatively discloses that counsel
had no rational tactical purpose for his act or omission.” (People v. Fosselman (1983) 33
Cal.3d 572, 581.) In conducting this review, the appellate court considers whether the
record contains any explanation for counsel’s actions; if the record sheds no light on



                                             15.
counsel’s actions, the claim is not cognizable unless counsel was asked for an explanation
and failed to provide one, or unless there could be no satisfactory explanation for the
actions taken. (People v. Mendoza Tello (1997) 15 Cal.4th 264, 266; People v. Kelly
(1992) 1 Cal.4th 495, 520.)
       In this matter, the record provides a possible explanation for counsel’s actions. At
the hearing, the victim identified the earrings seen in People’s exhibit 4-A as his stolen
earrings. However, on cross-examination, the victim agreed that, based on the light in the
photograph, the earrings in exhibit 4-A looked like they could have diamonds because of
“how they shine.” The victim was then shown defense exhibit N. The victim agreed on
cross-examination that the earrings depicted in defense exhibit N were not his stolen
earrings but, instead, looked like the earrings which appellant had been wearing during
the robbery.11
       During closing argument, appellant’s counsel argued, in part, that the victim’s
story had changed “a bit” about the recovered earrings. According to counsel, both the
prosecutor and the defense had shown the victim photographs, and the victim had said
that the recovered earrings were not his. Counsel asserted that the victim had identified
the suspects solely based on their clothing. Counsel contended that the pictures of
appellant and T.M. did not depict the people who had committed this robbery, and he
asked the court to find the charge not true.
       This record discloses a possible tactical reason why appellant’s counsel did not
introduce additional evidence regarding the earrings, which were allegedly in appellant’s
possession prior to this robbery. It appears that counsel elected to focus on the victim’s




11     As a reminder, the officer who recovered the earrings from appellant personally
took a photograph of those earrings, which was defense exhibit N. The officer had sent
that same photograph to the victim via e-mail. The victim had informed the officer that
the earrings in that photograph were the ones which had been taken from him.


                                               16.
change in testimony. Counsel also focused on the fact that neither appellant nor T.M.
were seen with the distinctive M-shaped belt buckle.
       We presume that appellant’s counsel rendered conduct that fell within the range of
reasonable professional assistance. (Lucas, supra, 12 Cal.4th at pp. 436–437.) This
record does not affirmatively disclose that counsel had no rational tactical purpose for his
alleged omission. (See People v. Fosselman, supra, 33 Cal.3d at p. 581.) To the
contrary, it appears that, after the victim agreed that his earrings were not depicted in
defense exhibit N, appellant’s counsel made a tactical choice not to introduce any
additional evidence.
       Based on this record, we cannot state that there is no satisfactory explanation for
the actions taken by defense counsel. As such, appellant has failed to meet his burden to
establish that his counsel’s performance fell below an objective standard of reasonable
competence. (See Strickland, supra, 466 U.S. at pp. 687–688.) Thus, appellant cannot
establish ineffective assistance of counsel. In any event, we also determine that any
presumed error was harmless.
              2.       Any presumed error was harmless.
       Appellant asserts that, because his counsel failed to present this evidence, he was
denied the right to present a defense. He contends that his counsel’s alleged error
amounts to a federal constitutional violation, requiring prejudicial review under Chapman
v. California (1967) 386 U.S. 18. Under that standard, we must declare the error
harmless beyond any reasonable doubt. (Id. at p. 24.)
       We reject appellant’s arguments regarding the standard of prejudice under
Chapman. Instead, the standard under Strickland applies for a claim of ineffective
assistance of counsel even when counsel’s alleged error involves federal constitutional
rights. (People v. Mesa (2006) 144 Cal.App.4th 1000, 1008–1009.) To establish
prejudice under Strickland, appellant must show a reasonable probability that he would



                                             17.
have received a more favorable result had counsel’s performance not been deficient.
(Strickland, supra, 466 U.S. at pp. 693–694; Ledesma, supra, 43 Cal.3d at pp. 217–218.)
“A reasonable probability is a probability sufficient to undermine confidence in the
outcome.” (Strickland, at p. 694; accord, Ledesma, at p. 218.) “The likelihood of a
different result must be substantial, not just conceivable.” (Harrington v. Richter (2011)
562 U.S. 86, 112.)
       Here, we agree with respondent that, even assuming appellant’s counsel performed
deficiently in failing to present additional evidence, appellant’s claim fails because he
cannot demonstrate prejudice. After the jurisdictional hearing, appellant filed a motion to
set aside the true finding that he had committed robbery.12 Appellant claimed that he
owned “identical” earrings to the ones shown in People’s exhibit 4-A and defense exhibit
N. In support of his motion, appellant attached photographs depicting himself wearing
those allegedly identical earrings prior to the date of this robbery. Appellant also
attached a statement from a defense investigator who had interviewed a potential witness.
This potential witness had shown certain photographs from social media to the
investigator, which purported to show appellant wearing similar earrings prior to the date
of this robbery.
       The juvenile court denied appellant’s motion. The court determined that the
photographs accompanying it did not amount to “new” evidence. The court concluded
that this evidence had been known to appellant during the contested hearing. In any
event, the court noted that, even if it were to consider appellant’s photographs (and
assuming appellant could lay foundation for them), the court could not say that the


12      In section III., below, we address the juvenile court’s denial of appellant’s motion
to set aside the true finding. Appellant’s motion was filed by a new attorney on his
behalf. At the close of the contested hearing, appellant’s counsel had indicated that he
was leaving the public defender’s office and a new attorney would be assigned to
represent appellant at the dispositional hearing.


                                             18.
earrings were “clearly the same” as those which the victim identified in court as his own.
The court stated that appellant had possessed the victim’s earrings and, combined with
the identification and other circumstances of the crime, it was beyond a reasonable doubt
that appellant was one of the two perpetrators of this robbery. According to the court,
appellant’s new evidence “doesn’t call into question” its findings.
       Based on the juvenile court’s statements, appellant has not shown a reasonable
probability that he would have received a more favorable result had his attorney
introduced additional evidence during the contested hearing regarding the earrings. (See
Strickland, supra, 466 U.S. at pp. 693–694; Ledesma, supra, 43 Cal.3d at pp. 217–218.)
Our confidence in the outcome of this matter is not undermined. (See Strickland, at
p. 694; accord, Ledesma, at p. 218.) Therefore, appellant has not met his burden to
establish prejudice. (See Lucas, supra, 12 Cal.4th at p. 436.) Consequently, any
presumed error was harmless, and appellant has not established ineffective assistance of
counsel.
III.   The Juvenile Court Did Not Abuse Its Discretion In Denying The Motion To
       Set Aside Its True Finding.
       Appellant claims that the juvenile court violated his due process rights by denying
his motion to set aside the true finding.
       A.      Standard of review.
       A juvenile court has discretion whether to modify or terminate a previous order.
(In re Corey (1964) 230 Cal.App.2d 813, 832.) Under an abuse of discretion standard,
we will not disturb the lower court’s decision unless it “ ‘exercised its discretion in an
arbitrary, capricious or patently absurd manner that resulted in a manifest miscarriage of
justice. [Citations.]’ [Citation.]” (People v. Rodrigues (1994) 8 Cal.4th 1060, 1124–
1125; see People v. Williams (1998) 17 Cal.4th 148, 162 [abuse of discretion review asks
whether ruling in question falls outside bounds of reason under applicable law and
relevant facts].)


                                             19.
       B.     Analysis.
       Appellant’s motion was made pursuant to Welfare and Institutions Code sections
775 and 778. Welfare and Institutions Code section 778, subdivision (a)(1), states in
relevant part that, upon a change of circumstances or new evidence, any person having an
interest in a child may petition the juvenile court for a hearing to change, modify, or set
aside any order of court previously made or to terminate the jurisdiction of the court.13
       Appellant concedes that the juvenile court “may have been correct” when it ruled
that the evidence accompanying his motion was not new. Appellant, however, contends
that the court never assessed whether there was a change in circumstances. According to
appellant, once the court reviewed the motion, it was on notice that appellant’s counsel
had failed to utilize allegedly exculpatory evidence at the contested hearing. Appellant
maintains that the court should have realized that appellant was not afforded his due
process rights during the hearing, which included effective assistance of counsel.
       Appellant further argues that, although his counsel should have raised ineffective
assistance in the motion to set aside the true finding, the juvenile court should have
addressed this change in circumstances independently.14 He maintains that the court’s
denial was a miscarriage of justice, claiming that the alleged exculpatory evidence tended
to raise reasonable doubt. He claims that the court abused its discretion. We disagree.
       As an initial matter, we have already determined that this record does not
demonstrate ineffective assistance of counsel during the contested hearing. In any event,
appellant did not raise that issue in his motion. As such, we agree with respondent that
the court had no independent duty to explore any alleged ineffective assistance of counsel

13      Welfare and Institutions Code section 775, the other statute which appellant cited
in his motion, permits a juvenile court to change, modify or set aside any order “as the
judge deems meet and proper, subject to such procedural requirements as are imposed by
this article.”
14      As we noted earlier in this opinion, new counsel for appellant prepared the motion
to set aside the true finding.


                                             20.
or an alleged change in circumstances. This record does not demonstrate an abuse of
discretion in that regard.
       Further, we agree with the court that the photographs accompanying appellant’s
motion did not represent new evidence. It is clear that this evidence was reasonably
known to appellant at the time of the contested hearing. (See People v. Perez (2020) 47
Cal.App.5th 994, 999 [newly discovered evidence is that which is discovered after trial or
judgment, and could not have been discovered earlier with reasonable diligence].)
       Finally, it is apparent that the court viewed the photographs accompanying the
motion. The court concluded that it could not state that the earrings in appellant’s new
photographs were “clearly the same” as those which the victim identified in court as his
own. The court reiterated that it had found appellant to be in possession of the victim’s
earrings and, combined with the identification and other circumstances of the crime, it
was beyond a reasonable doubt that appellant was one of the two perpetrators of this
robbery.
       Based on this record, the court did not deny appellant’s motion in an arbitrary,
capricious or patently absurd manner that resulted in a manifest miscarriage of justice.
(See People v. Rodrigues, supra, 8 Cal.4th at pp. 1124–1125.) The court’s ruling did not
fall outside the bounds of reason under applicable law and relevant facts. (See People v.
Williams, supra, 17 Cal.4th at p. 162.) Therefore, we will not disturb the court’s ruling
on appeal because an abuse of discretion is not present.




                                            21.
                                  DISPOSITION
     The juvenile court’s orders appealed from are affirmed.




                                                               LEVY, Acting P.J.
WE CONCUR:



FRANSON, J.



PEÑA, J.




                                         22.